Exhibit 99.12 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF February-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 3/16/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 3/16/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period (859.65) 445,246.60 4,559,900.79 5,004,287.74 RECEIPTS Cash Sales Accounts Receivable 39,124.64 39,124.64 Interest Income 5,247.01 5,247.01 Loans and Advances Sale of Assets Transfers from Other DIP Accounts Other(attach list) 859.65 19,073.07 19,932.72 TOTAL RECEIPTS 859.65 58,197.71 5,247.01 64,304.37 DISBURSEMENTS Business - Ordinary Operations 149,609.41 149,609.41 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 200,816.54 200,816.54 U. S. Trustee Quarterly Fee 11,750.00 11,750.00 Court Costs TOTAL DISBURSEMENTS 362,175.95 362,175.95 Balance at End of Month (See Note Below) 141,268.36 4,565,147.80 4,706,416.16 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 362,175.95 Less: Transfers to Other DIP Accounts Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 362,175.95 Balance at End of month excludes the following:Petty Cash and Miscellaneous cash of $621.10. Page 2 THREE-FIVE SYSTEMS, INC. YTD 2/28/2006 TFS Corp 2/28/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total Admin 934,642 Total SG&A 934,642 Loss (Gain) on Sale of Assets 47,000 Total Operating Expenses 981,642 Operating Income/(Loss) (981,642 ) Interest Income 33,605 Interest & Other Inc/(Exp) 33,605 Profit/(Loss) Before Tax (948,037 ) Income Taxes 0 Net Income/(Loss) (948,037 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 2/28/2006 TFS Corp 2/28/06 ASSETS CASH AND CASH EQUIVALENT 4,707,037 ACCOUNTS RECEIVABLE PRE 1,476,982 ACCOUNTS RECEIVABLE POST 217,949 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 24,542 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,513,640 TOTAL CURRENT ASSETS 23,011,863 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,169,741 INVESTMENT TFS DI 100 TOTAL ASSETS 25,181,704 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,857,368 ACCOUNTS PAYABLE POST 921,757 OTHER ACCRUED LIABILITIES PRE 833,985 OTHER ACCRUED LIABILITIES POST 401,384 TOTAL CURRENT LIABILITIES 6,014,494 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 6,014,494 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (948,037 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 19,167,210 TOTAL LIABILITIES & EQUITY 25,181,704 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 1,694,931.35 9,257.88 1,685,673.47 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 1,694,931.35 0.00 9,257.88 1,685,673.47 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 50,034 37,254 12,780 0 0 Taxes Payable 0 Notes Payable 0 Professional Fees Payable 871,723 647,373 1,177 172,549 50,624 Secured Debt 0 Other Accrued - Post Petition 413,111 413,111 Total Post-Petition Liabilities 1,334,868 1,097,738 13,957 172,549 50,624 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 30,024.39 247,201.11 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 200,816.54 1,306,924.19 Total Payments to Professionals Page 6 Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 1.We continued to use the accounts previously established. We set up a Debtor-in-Possession account with Bank of America in October and are working to transition all activity to this account. 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 3 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006. Identify any matters that are delaying the filing of a plan of reorganization: None. Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL February 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 02/01/2006 SWINDON Transfer to subsidiary (26,500.00) B of A Checking Pay Post Bill Pmt -Check WIRE 02/06/2006 SQUIRE Professional (85,281.73) B of A Checking Pay Post Bill Pmt -Check WIRE 02/10/2006 SWINDON Transfer to subsidiary (17,500.00) B of A Checking Pay Post Bill Pmt -Check WIRE 02/16/2006 BRIDGE Professional (115,534.81) B of A Checking Pay Post Bill Pmt -Check 1171 02/01/2006 USTRUSTEE (250.00) B of A Checking Pay Post Bill Pmt -Check 1172 02/01/2006 USTRUSTEE (11,500.00) B of A Checking Pay Post Bill Pmt -Check 1173 02/10/2006 ACCOUNTEMPS (1,120.00) B of A Checking Pay Post Bill Pmt -Check 1174 02/10/2006 AFLAC (172.10) B of A Checking Pay Post Bill Pmt -Check 1175 02/10/2006 CPT Claims Agent (3,191.31) B of A Checking Pay Post Bill Pmt -Check 1176 02/10/2006 IRON (720.55) B of A Checking Pay Post Bill Pmt -Check 1177 02/10/2006 LINEARNET (3,000.00) B of A Checking Pay Post Bill Pmt -Check 1178 02/10/2006 QWESTKY (10.06) B of A Checking Pay Post Bill Pmt -Check 1179 02/10/2006 RENA (136.00) B of A Checking Pay Post Bill Pmt -Check 1180 02/10/2006 SALTICH expense reimbursement (42.09) B of A Checking Pay Post Bill Pmt -Check 1181 02/10/2006 ULTRADNS 0.00 B of A Checking Pay Post Bill Pmt -Check 1182 02/10/2006 ULTRADNS 0.00 B of A Checking Pay Post Bill Pmt -Check 1183 02/10/2006 ULTRADNS (448.08) B of A Checking Pay Post Bill Pmt -Check 1184 02/16/2006 ACCOUNTEMPS (1,036.00) B of A Checking Pay Post Bill Pmt -Check 1185 02/16/2006 BENTOVIM BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1186 02/16/2006 CHAVOUSTIE BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1187 02/16/2006 FEDX-PA (29.14) B of A Checking Pay Post Bill Pmt -Check 1188 02/16/2006 GOLDMAN BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1189 02/16/2006 HIRVELA BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1190 02/16/2006 MALMBERG BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1191 02/16/2006 PR NEWSWIRE (335.00) B of A Checking Pay Post Bill Pmt -Check 1192 02/16/2006 QWEST (452.92) B of A Checking Pay Post Bill Pmt -Check 1193 02/16/2006 RENA (244.80) B of A Checking Pay Post Bill Pmt -Check 1194 02/16/2006 SILVESTRI BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1195 02/16/2006 WERNER BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1196 02/17/2006 JBUCHANAN VITELCOM TRAVEL Advance (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1197 02/24/2006 ACCOUNTEMPS (1,120.00) B of A Checking Pay Post Bill Pmt -Check 1198 02/24/2006 ASCOM (187.88) B of A Checking Pay Post Bill Pmt -Check 1199 02/24/2006 AT&T-AZ (24.48) B of A Checking Pay Post Bill Pmt -Check 1200 02/24/2006 BOFA ANALYSIS FEES (239.92) B of A Checking Pay Post Bill Pmt -Check 1201 02/24/2006 FIRSTCOL life insurance premium for Jack Saltich (759.20) B of A Checking Pay Post Bill Pmt -Check 1202 02/24/2006 HQGLOBAL (9,441.85) B of A Checking Pay Post Bill Pmt -Check 1203 02/24/2006 LARSONALLEN (96.00) B of A Checking Pay Post Check - Void 1157 02/24/2006 MCMANIMIE check stolen- originally written 1/26/06 52.64 B of A Checking Pay Post Bill Pmt -Check 1204 02/24/2006 MCMANIMIE REPLACEMENT CHECK (52.64) B of A Checking Pay Post Bill Pmt -Check 1205 02/24/2006 PITMAN EXPENSES 10/05-02/06 (1,741.83) B of A Checking Pay Post Bill Pmt -Check 1206 02/24/2006 RENA (81.60) B of A Checking Pay Post Bill Pmt -Check 1207 02/24/2006 RYANRAPP (100.00) B of A Checking Pay Post NONAUTO BANK CHARGES 02/28/2006 BANK CHARGES (2,914.06) B of A Checking Pay Post NONAUTO PAYROLL 02/07/2006 PAYROLL (29,213.60) B of A Checking Pay Post NONAUTO PAYROLL 02/21/2006 PAYROLL (29,230.36) B of A Checking Pay Post NONAUTO TFSEMSPOST 02/08/2006 SUBSIDIARY FUNDING (6,766.28) B of A Checking Pay Post NONAUTO TFSEMSPOST 02/22/2006 SUBSIDIARY FUNDING (7,254.30) B of A Checking Pay Post Total Post Payments (362,175.95) B of A Checking Total Payments (362,175.95) B of A Checking Deposit DEPOSIT 02/02/2006 BANK DEPOSIT GARY WAYLEN SECURITY DEPOSIT REFUNDS 1,133.70 B of A Checking Rcpt Post Deposit DEPOSIT 02/02/2006 BANK DEPOSIT FINANCIAL TIMES REFUND 226.17 B of A Checking Rcpt Post Deposit DEPOSIT 02/02/2006 BANK DEPOSIT GARY WAYLEN FEDX PERSONAL SHIPMENT 169.72 B of A Checking Rcpt Post Payment DEPOSIT 02/02/2006 SUBSIDIARY PYMT REDPOST 314,965.59 B of A Checking Rcpt Post General Journal INTERCOAR 02/01/2006 SUBSIDIARY PYMT Payment in transit from subsidiary in January (314,965.59) B of A Checking Rcpt Post Deposit DEPOSIT 02/10/2006 BANK DEPOSIT DELTA DENTAL PREMIUM REFUND 2,742.38 B of A Checking Rcpt Post Deposit DEPOSIT 02/10/2006 BANK DEPOSIT SILICON VALLEY BANK CLOSE ACCT 558.54 B of A Checking Rcpt Post Deposit DEPOSIT 02/17/2006 BANK DEPOSIT LIGHTSTAT 1,855.70 B of A Checking Rcpt Post Deposit DEPOSIT 02/17/2006 BANK DEPOSIT AMERICAN EXPRESS REFUND 37.34 B of A Checking Rcpt Post Deposit DEPOSIT 02/17/2006 BANK DEPOSIT OC TANNER REFUND 40.15 B of A Checking Rcpt Post Deposit DEPOSIT 02/17/2006 BANK DEPOSIT LARSONALLEN COBRA PAYMENTS 5,031.31 B of A Checking Rcpt Post Payment DEPOSIT 02/24/2006 SUBSIDIARY PYMT REDPOST 39,124.64 B of A Checking Rcpt Post NONAUTO FSA FUNDING 02/28/2006 FSA FUNDING 4.00 B of A Checking Rcpt Post NONAUTO PAYROLL 02/15/2006 PAYROLL Return of Payroll Auto deposit 6,414.41 B of A Checking Rcpt Post Deposit DEPOSIT 02/28/2006 BANK DEPOSIT SILICON VALLEY BANK CLOSE ACCT 859.65 B of A Checking Rcpt Post Total Receipts 58,197.71 B of A Checking Net Actitivity (303,978.24) B of A Checking Beginning Balance 445,246.60 B of A Checking Calculated Ending Balance 141,268.36 B of A Checking Balance per cash log 141,268.36 B of A Checking Difference 0.00 B of A Checking Ending Cash - Bank of America Checking 141,268.36 Ending Cash - Bank of America Money Market 4,565,147.80 Ending Cash - SVB 0.00 Petty Cash 620.31 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 4,707,037.26 February 2006 Cash Payments to Insiders Three-Five Systems, Inc. Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 1180 02/10/2006 SALTICH expense reimbursement (42.09) B of A Checking Pay Post Bill Pmt -Check 1185 02/16/2006 BENTOVIM BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1186 02/16/2006 CHAVOUSTIE BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1188 02/16/2006 GOLDMAN BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1189 02/16/2006 HIRVELA BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1190 02/16/2006 MALMBERG BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1194 02/16/2006 SILVESTRI BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1195 02/16/2006 WERNER BOARD CALL 2/10/06 (500.00) B of A Checking Pay Post Bill Pmt -Check 1201 02/24/2006 FIRSTCOL life insurance premium for Jack Saltich (759.20) B of A Checking Pay Post Payroll Payroll 02/09/2006 Jack Saltich Payroll (12,861.55) Payroll Payroll 02/23/2006 Jack Saltich Payroll (12,861.55) Total for current month (30,024.39) Jan-06 (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (247,201.11) February 2006 Cash Payments to Professionals Three-Five Systems, Inc. Type Num Date Name Amount Bank Pay/Rcpt Bill Pmt -Check WIRE 02/06/2006 SQUIRE Professional (85,281.73) B of A Checking Pay Bill Pmt -Check WIRE 02/16/2006 BRIDGE Professional (115,534.81) B of A Checking Pay Total for current month (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (1,306,924.19) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL February 2006 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post NONAUTO DEPOSIT 02/28/2006 BANK DEPOSIT SILICON VALLEY BANK REFUND/RVSE BANK CHARGES 859.65 SVB RCPT Post Net Actitivity 859.65 SVB Beginning Balance (859.65) SVB Calculated Ending Balance 0.00 SVB Balance per Cash Log 0.00 SVB Difference 0.00 SVB THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL February 2006 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Total Post Payments 0.00 Interest Interest Earned 02/28/2006 5,247.01 B of A MM Rcpt Post Total Receipts 5,247.01 Net Actitivity 5,247.01 B of A MM Beginning Balance 4,559,900.79 B of A MM Calculated Ending Balanace 4,565,147.80 B of A MM Balance per Cash Log 4,565,147.80 B of A MM Difference 0.00 B of A MM Three-Five Systems, Inc. February 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
